White, P. J.
This prosecution was by indictment for malicious mischief, and was based upon art. 680 of the Penal Code. As set forth in the indictment, it is charged that defendant “ unlawfully, wilfully, and wantonly did then and there wound and kill a certain mule, the same being then and there a dumb animal,” etc. On the trial, the two State’s witnesses testified that “ the mule [which was shot] is still living and doing work every day.” This evidence did not support the indictment in its most material allega*431tian, but directly contradicted and disproved it. The prosecution failed to make out the case preferred against defendant, and the judgment must be reversed and the cause remanded.

Reversed and remanded.